DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on July 12, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Claim Objections
 	As to claim 20, the Examiner suggests changing “Mie Photo sensor” to “Mie photo sensor” on lines 3 and 19.  

 	Furthermore as to claim 20, the Examiner suggests changing “each Mie Photo sensor” on line 3 to “each Mie photo sensor of the plurality of electrically coupled Mie photo sensors” to maintain proper antecedent basis.

 	Furthermore as to claim 20, the Examiner suggests changing “electrically couple” to “electrically coupled” on line 19.

 	Furthermore as to claim 20, there is a lack of antecedent basis for “the Mie photo sensor” on lines 22-23.  Did Applicant intend “each Mie photo sensor in the plurality of electrically coupled Mie photo sensors”?

Statutory Double Patenting Rejection
 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5-8, 10, 13-16, 19, 20, 25, 26, and 27 of prior U.S. Patent No. 10,998,460 B2, hereafter the “’460 Patent”. This is a statutory double patenting rejection.

Claims of the ‘460 Patent
Claims of the Instant Application
(Claim 1): A Mie photo sensor comprising:
a material layer having a first index of refraction and comprising a mesa of semiconducting material, the mesa configured to generate free carriers within the semiconducting material in response to an electromagnetic perturbation;

a refractive medium surrounding the material layer and having a complex index of refraction, the refractive medium and mesa forming (i) an interface with an index of refraction across the interface that is discontinuous, and (ii) an electromagnetic scattering center configured for generating free carriers via optical absorption and Mie resonance of the electromagnetic perturbation at the scattering center; and

one or more electrical contacts coupled to the mesa and configured to sense free carriers generated within the scattering center in response to the electromagnetic perturbation.
(Claim 1): A Mie photo sensor comprising:
a material layer having an index of refraction and comprising a mesa of semiconducting material, the mesa configured to generate free carriers within the semiconducting material in response to an electromagnetic perturbation;

a refractive medium surrounding the material layer and having a complex index of refraction, the refractive medium and mesa forming (i) an interface with a discontinuous index of refraction, and (ii) an electromagnetic scattering center configured for generating free carriers via optical absorption and Mie resonance of the electromagnetic perturbation at the scattering center; and

one or more electrical contacts electrically coupled to the electromagnetic scattering center and configured to sense free carriers generated within the electromagnetic scattering center in response to the electromagnetic perturbation.

Although the ‘460 Patent teaches one or more electrical contacts coupled to the mesa and not to the electromagnetic scattering center, coupling to the mesa necessarily also results in coupling to the electromagnetic scattering center given that claim 1 of the ‘460 Patent teaches the refractive medium and mesa forming, inter alia, an electromagnetic scattering center.
2
2
3
3
13
4
14
5
15
6
16
7
25
8
26
9
27
10
5
11
6-8, 10
12
19, 20
13
11
14
12
15
17
16
18
17


No Prior Art Applied
 	No prior art has been applied to claims 18-20.  The Examiner was unable to find the limitations in the prior art.


Prior Art Not Relied Upon
 	The following prior art was not relied upon but is made of record:
Brown et al. (U.S. Patent Publication No. 2013/0075699 A1)


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829